    Case: 3:19-cv-00183-WHR Doc #: 1 Filed: 06/17/19 Page: 1 of 17 PAGEID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION (DAYTON)

 STEPHANIE PATTERSON                               )        CASE NO.
 1105 W Rose Street                                )
 Springfield, Ohio 45506                           )        JUDGE:
                               Plaintiff,          )
                                                   )
                        v.                         )        COMPLAINT FOR DAMAGES
                                                   )        AND INJUNCTIVE RELIEF
 SUPPORTING INDEPENDENCE, LLC                      )
 Statutory Agent                                   )        JURY DEMAND ENDORSED
 Tricia Venable                                    )        HEREIN
 1333 Seminole Avenue                              )
 Springfield, Ohio 45506                           )
                                                   )
 TRICIA VENABLE                                    )
 1635 Selma Road                                   )
 Springfield, Ohio 45505                           )
                                                   )
 ANDREA JONES                                      )
 1635 Selma Road                                   )
 Springfield, Ohio 45505                           )
                                                   )
 TRISHA TAYLOR                                     )
 1635 Selma Road                                   )
 Springfield, Ohio 45505                           )
                                                   )
                                                   )
                               Defendants.         )

       Plaintiff Stephanie Patterson (“Patterson”), by and through undersigned counsel, as her

Complaint against the Defendants, states and avers the following:

                                        PARTIES & VENUE

1. Patterson is a resident of the city of Springfield, Clark County, Ohio.

2. Supporting Independence, LLC (“Supporting Independence”) is a domestic limited liability

   company with its principal place of business located in Springfield, Ohio.
    Case: 3:19-cv-00183-WHR Doc #: 1 Filed: 06/17/19 Page: 2 of 17 PAGEID #: 2



3. At all relevant times, Supporting Independence was an “employer”, as defined under R.C. §

   4112.01 et seq.

4. Defendant, Tricia Venable (“Venable”), is a resident of the state of Ohio.

5. At all relevant times, Venable was an individual, who was a Manager and/or Supervisor at

   Supporting Independence.

6. At all relevant times, Venable acted directly and/or indirectly in the interests of Supporting

   Independence, in relation to its employees.

7. At all relevant times, Venable was an “employer”, as defined under R.C. § 4112.01 et seq.

8. Defendant, Andrea Jones (“Jones”), is a resident of the state of Ohio.

9. At all relevant times, Jones was an individual, who was a Manager and/or Supervisor at

   Supporting Independence.

10. At all relevant times, Jones acted directly or indirectly in the interests of Supporting

   Independence in relation to its employees.

11. At all relevant times, Jones was an “employer”, as defined under R.C. § 4112.01 et seq.

12. Defendant, Trisha Taylor (“Taylor”), is a resident of the state of Ohio.

13. At all relevant times, Taylor was an individual, who was a Manager and/or Supervisor at

   Supporting Independence.

14. At all relevant times, Taylor acted directly or indirectly in the interests of Supporting

   Independence in relation to its employees.

15. At all relevant times, Taylor was an “employer”, as defined under R.C. § 4112.01 et seq.

16. At all times herein, Patterson was acting in the course and scope of her employment.

17. At all times herein, Jones was acting in the course and scope of her employment.

18. At all times herein, Venable was acting in the course and scope of her employment.



                                                 .2
    Case: 3:19-cv-00183-WHR Doc #: 1 Filed: 06/17/19 Page: 3 of 17 PAGEID #: 3



19. At all times herein, Taylor was acting in the course and scope of her employment.

20. All of the material events alleged in this Complaint occurred in Clark County, Ohio.

21. Therefore, personal jurisdiction is proper over Defendants pursuant to R.C. § 2307.382(A)(1)

    and (4).

22. Venue is proper pursuant to Civ. R. 3(C)(2).

23. This Court is a court of general jurisdiction over the claims presented herein, including all

    subject matters of this Complaint.

                                          JURISDICTION

24. This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 in that Patterson is alleging

    Federal Law Claims under the Civil Rights Act of 1964, 28 USC § 2000e, and the Americans with

    Disabilities Act (“ADA”), 42 U.S.C. 126 § 12101 et seq.

25. All material events alleged in this Complaint occurred in Clark County, Ohio.

26. This Court has supplemental jurisdiction over Patterson’s state law claims, pursuant to 28

    U.S.C. § 136,7 as Patterson’s state law claims are so closely related to her federal law claims

    that they form part of the same case or controversy under Article III of the United States

    Constitution.

27. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

28. Within 300 days of the conduct alleged below, Patterson filed a Charge of Discrimination with the

    Equal Employment Opportunity Commission (“EEOC”), Charge No. 473-2019-01185 against

    Supporting Independence (“Patterson’s EEOC Charge”).

29. On or about May 29, 2019, the EEOC issued and mailed a Notice of Right to Sue letter to

    Patterson regarding Patterson’s EEOC Charge.




                                                   .3
    Case: 3:19-cv-00183-WHR Doc #: 1 Filed: 06/17/19 Page: 4 of 17 PAGEID #: 4



30. Patterson received her Right to Sue letter from the EEOC in accordance with 42 U.S.C. §

   2000e-5(f)(1)—which is attached as Plaintiff's Exhibit A.

31. Patterson filed this Complaint within 90 days of the issuance of the Notice of Right to Sue

   letter.

32. Patterson properly exhausted her administrative remedies pursuant to 29 C.F.R. § 1614.407(b).

                                              FACTS

33. Patterson is a former employee of Supporting Independence.

34. Patterson worked for Supporting Independence as a Home Manager.

35. On or around February 2018, Patterson made a complaint against one of her coworkers for

   cursing at a patient (“First Patient-Abuse Complaint”).

36. Specifically, Patterson made her First Patient-Abuse Complaint against Christina “Donnie”

   Sebastian (“Sebastian”).

37. Patterson filed her First Patient-Abuse Complaint with Trisha Taylor (“Taylor”).

38. At all relevant times, Taylor was a Manager and/or Supervisor of Patterson.

39. Patterson drafted the First Patient-Abuse Complaint to Taylor in writing.

40. After receiving Patterson’s First Patient-Abuse Complaint, Taylor indicated that she would

   “handle it.”

41. However, upon information and belief, Taylor did not adequately address the allegations in

   Patterson’s First Patient-Abuse Complaint.

42. After Patterson made her First Patient-Abuse Complaint, Patterson’s treatment at Supporting

   Independence changed for the worse, in comparison to her similarly-situated coworkers, who

   did not make akin complaints.




                                                .4
    Case: 3:19-cv-00183-WHR Doc #: 1 Filed: 06/17/19 Page: 5 of 17 PAGEID #: 5



43. On or around March 2018, Patterson made a second complaint against one of her coworkers

   for giving drugs to a patient (“Marijuana Complaint”).

44. In the Marijuana Complaint, Patterson stated that she reasonably believed that her coworker,

   Michael Peek (“Peek”), gave marijuana to a patient.

45. Patterson filed the Marijuana Complaint with Taylor.

46. Following an investigation (“Peek’s Investigation”), Taylor indicated that Patterson’s

   Marijuana Complaint was “he said, she said.”

47. Upon information and belief, Peek and Sebastian dated before and/or are dating.

48. Upon information and belief, Supporting Independence did not discipline Peek following

   Patterson’s Marijuana Complaint.

49. Upon information and belief, Supporting Independence did not adequately investigate the

   Marijuana Complaint.

50. On or around June 2018, a patient damaged Patterson’s car.

51. Accordingly, Patterson filed a Complaint about the damages done to her car (“Car

   Complaint”).

52. After Patterson filed the Car Complaint, Supporting Independence did not discipline and/or

   counsel the patient.

53. By contrast, if a patient damages one of Patterson’s similarly-situated coworkers’ vehicles,

   Supporting Independence would discipline and/or counsel the responsible patient.

54. On or around August 9, 2018, Patterson made a complaint about a coworker abusing patients

   once again (“Second Patient-Abuse Complaint”).

55. Patterson filed her Second Patient-Abuse Complaint with Karen Adkins (“Adkins”).

56. Adkins was a Service and Support Administrator at Supporting Independence.



                                               .5
    Case: 3:19-cv-00183-WHR Doc #: 1 Filed: 06/17/19 Page: 6 of 17 PAGEID #: 6



57. Akins told Patterson that she filed her Second Patient-Abuse Complaint with the Major

   Unusual Incidents (“MUI”) Department.

58. Subsequently, on or around October 2018, Taylor called Patterson into her office for an

   unscheduled meeting (“Termination Meeting”).

59. During the Termination Meeting, Taylor explained that she was missing paperwork (“Taylor’s

   Paperwork”) from her office.

60. Then, Taylor indicated that she believed Patterson was responsible for Taylor’s Paperwork that

   was missing (“Taylor’s Accusation”).

61. In defense of Taylor’s Accusation (“Patterson’s Defense”), Patterson explained that she would

   not have had access to Taylor’s Paperwork.

62. In spite of Patterson’s Defense, Taylor informed Patterson that Supporting Independence was

   terminating her employment (“Patterson’s First Termination”).

63. Therefore, Supporting Independence issued Patterson’s First Termination, without any

   evidence; yet, Supporting Independence did not discipline Peek for the Marijuana Complaint.

64. Thus, shortly after Patterson’s Second Patient-Abuse Complaint, Taylor issued Patterson’s

   First Termination.

65. Subsequently, on November 29, 2019, Andrea Regia (“Regia”), another one of Patterson’s

   Managers and/or Supervisors, reached out to Patterson to offer her a job back at Supporting

   Independence (“Second Chance”).

66. According to Regia, she spoke to Taylor, and they agree to bring Patterson back to work,

   subject to a 90-day probationary period (“90-Day Probationary Period”).

67. By contrast, Patterson’s similarly-situated coworkers, who did not make akin complaints, did

   not have to be placed on 90-day probationary periods, as Patterson was here.



                                                .6
    Case: 3:19-cv-00183-WHR Doc #: 1 Filed: 06/17/19 Page: 7 of 17 PAGEID #: 7



68. Patterson accepted the rehire (“Rehire”).

69. Shortly after Patterson’s Rehire, Patterson informed Defendants that she was about to undergo

   a significant surgery, which would require some days off of work for healing (“Surgery”).

70. In addition, on December 2, 2018, Patterson filed a Complaint with Peek because a patient was

   sexually harassing her (“Sexual Harassment Complaint”).

71. The patient that Patterson filed her Sexual Harassment Complaint against was Tayler’s son.

72. Patterson indicated that the patient made moaning noises (“Moaning Noises”) around her.

73. Patterson indicated that the patient started multiple sexual conversations around her (“Sexual

   Conversations”).

74. The Moaning Noises and the Sexual Conversations made Patterson uncomfortable.

75. Patterson asked for the conduct to stop; however, the patient continued to make Moaning

   Noises and engage in Sexual Conversations.

76. Upon information and belief, Supporting Independence did not punish and/or discipline the

   patient.

77. Upon information and belief, Supporting Independence did not adequately investigate

   Patterson’s Sexual Harassment Complaint.

78. On December 19, 2018, Patterson had Surgery.

79. Patterson’s doctor took her off of work until December 30, 2018.

80. However, on December 26, 2018, Patterson’s healthcare provider, American Family Life

   Assurance Company of Columbus (“AFLAC”), sent her a letter stating: “Supporting

   Independence has notified us that you are no longer with their organization.”

81. Then, on December 29, 2018, AFLAC, mailed her another letter informing her that her

   premium would no longer be payroll-deducted.



                                                .7
    Case: 3:19-cv-00183-WHR Doc #: 1 Filed: 06/17/19 Page: 8 of 17 PAGEID #: 8



82. On December 30, 2018, Patterson attempt to return to work.

83. However, Defendants refused to let Patterson return.

84. According to Defendants, Patterson needed to provide a doctor’s authorization.

85. On January 2, 2019, Patterson’s doctor emailed Defendants and indicated that Patterson was

   authorized to return to work on December 30, 2018; however, Defendants refused to let

   Patterson return to work.

86. On December 31, 2018, Patterson requested an accommodation for the amount of weight that

   she was lifting (“Accommodation”).

87. However, shortly after Patterson requested the Accommodation, Defendant terminated her

   employment (“Patterson’s Termination”).

88. According to Defendants, “Patterson walked off the job.”

89. However, Patterson never walked off the job.

90. In fact, Patterson worked extra hours because the person, who was scheduled to come in after

   her, was late.

91. Moreover, Defendant customarily use security footage in the operation of its business.

92. Therefore, Defendant’s security footage would establish that Patterson did not walk off the

   job.

93. Still, Defendant maintained its decision to issue Patterson’s Termination.

94. There is a causal connection between Patterson’s Complaints and Patterson’s Termination.

95. Therefore, Defendant violated Ohio’s Whistle Blower Statute when it terminated Patterson.

96. Similarly, Defendant violated public policy when it terminated Patterson.

97. Patterson experienced sexual harassment during her employment for Supporting

   Independence.



                                                .8
       Case: 3:19-cv-00183-WHR Doc #: 1 Filed: 06/17/19 Page: 9 of 17 PAGEID #: 9



98. Defendants discriminated against Patterson on the basis of a perceived disability.

99. Furthermore, Defendants retaliated against Patterson by terminating her employment shortly

   after she requested an Accommodation.

100.     As a direct and proximate result of Defendants’ conduct, Patterson has and will continue

   to suffer damages.


       COUNT I: VIOLATION OF OHIO WHISTLEBLOWER STATUTE R.C. § 4113.52.

101. Patterson restates each and every prior paragraph of this Complaint, as if it were fully restated

   herein.

102. Patterson reported patient abuse in her First Patient-Abuse Complaint.

103. Patterson reported patient abuse in her Marijuana Complaint.

104. Patterson reported patient abuse in her Second Patient-Abuse Complaint.

105. Patterson reasonably believed that abusing a patient is a felony under Ohio law.

106. In the alternative, Patterson reasonably believed that abusing a patient constituted a criminal

   act that threatens the public’s health or safety.

107. Patterson reasonably believed that dealing drugs is a felony under Ohio law.

108. In the alternative, Patterson reasonably believed that dealing drugs constituted a criminal act

   that threatens the public’s health or safety.

109. Patterson verbally complained to Defendants regarding this conduct.

110. Patterson complained to Defendants in writing regarding this conduct,

111. Patterson gave Defendants an opportunity to cure the reported misconduct.

112. Instead, Defendants retaliated against Patterson by terminating her employment because of

   her Complaints

113. Defendants issued Patterson’s Termination in violation of R.C. § 4113.52.


                                                   .9
   Case: 3:19-cv-00183-WHR Doc #: 1 Filed: 06/17/19 Page: 10 of 17 PAGEID #: 10



114. As a direct and proximate result of Defendants’ conduct, Patterson suffered and will continue

   to suffer damages.

   COUNT II: WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

115. Patterson restates each and every prior paragraph of this Complaint, as if it were fully

   restated herein.

116. A clear public policy exists and is manifested in Ohio statutes and/or administrative

   regulations, or in the common law, against medical malpractice.

117. A clear public policy exists and is manifested in Ohio statutes and/or administrative

   regulations, or in the common law, against selling marijuana (“Drug Dealing”).

118. A clear public policy exists and is manifested in Ohio statutes and/or administrative

   regulations, or in the common law, against abusing patients.

119. Supporting Independence terminated Patterson’s employment because of her Patient-Abuse

   Complaints.

120. Supporting Independence terminated Patterson’s employment because of her Marijuana

   Complaint.

121. Defendants’ termination of Patterson jeopardizes these public policies.

122. Defendants’ termination of Patterson was motivated by conduct related to these public

   policies.

123. Defendants had no overriding business justification for terminating Patterson.

124. As a direct and proximate result of Defendants’ conduct, Patterson suffered and will continue

   to suffer damages.




                                               .10
  Case: 3:19-cv-00183-WHR Doc #: 1 Filed: 06/17/19 Page: 11 of 17 PAGEID #: 11



        COUNT III: SEXUAL HARASSMENT IN VIOLATION OF R.C. § 4112.01 et seq.

125.     Patterson restates each and every paragraph of this Complaint as though it were fully

   restated herein.

126.     Patterson was subjected to unwelcomed sexual harassment in the form of sexual comments,

   inappropriate sexual gestures, and sexual advances from patients.

127.     Accordingly, Patterson made the Sexual Harassment Complaint to Peek.

128.     Specifically, a Supporting Independence client was sexually harassing Patterson.

129.     In fact, that client was Taylor’s son.

130.     Defendants had knowledge of the sexual harassment and failed to take any corrective or

   remedial action.

131.     As a direct and proximate result of Defendants’ conduct or lack thereof, Patterson suffered

   and will continue to suffer damages.

       COUNT IV: SEXUAL HARASSMENT IN VIOLATION OF 42 U.S.C. § 2000e et seq.

132.     Patterson restates each and every paragraph of this Complaint as though it were fully

   restated herein.

133.     Patterson was subjected to unwelcomed sexual harassment in the form of sexual comments,

   inappropriate sexual gestures, and sexual advances from patients.

134.     Accordingly, Patterson made the Sexual Harassment Complaint to Peek.

135.     Specifically, a Supporting Independence client was sexually harassing Patterson.

136.     In fact, that client was Taylor’s son.

137.     Defendants had knowledge of the sexual harassment and failed to take any corrective or

   remedial action.




                                                  .11
   Case: 3:19-cv-00183-WHR Doc #: 1 Filed: 06/17/19 Page: 12 of 17 PAGEID #: 12



138.     As a direct and proximate result of Defendants’ conduct or lack thereof, Patterson suffered

   and will continue to suffer damages.

COUNT V: DISABILITY DISCRIMINATION IN VIOLATION OF R.C. § 4112.01 et seq.

139. Patterson restates each and every prior paragraph of this Complaint, as if it were fully restated

   herein.

140. Defendants treated Patterson less favorably than her similarly-situated coworkers, because

   Defendants regarded Patterson as disabled (“Perceived Disability”).

141. On or about December 31, 2018, Defendants terminated Patterson’s employment without just

   cause.

142. Defendants terminated Patterson’s employment based on her Perceived Disability.

143. Supporting Independence violated R.C. § 4112.02 by discriminating against Patterson based

   on her Perceived Disability.

144. As a direct and proximate result of Defendant’s conduct, Patterson suffered and will continue

   to suffer damages.

       COUNT VI: DISABILITY DISCRIMINATION UNDER 42 U.S.C. § 12101 et seq.

145. Patterson restates each and every prior paragraph of this Complaint, as if it were fully restated

   herein.

146. Defendants treated Patterson less favorably than her similarly-situated coworkers, because

   Defendants regarded Patterson as disabled (“Perceived Disability”).

147. On or about December 31, 2018, Defendants terminated Patterson’s employment without just

   cause.

148. Defendants terminated Patterson’s employment based on her Perceived Disability.




                                                 .12
   Case: 3:19-cv-00183-WHR Doc #: 1 Filed: 06/17/19 Page: 13 of 17 PAGEID #: 13



149. Supporting Independence violated 42 U.S.C. § 12101 et seq. by discriminating against

   Patterson based on her Perceived Disability.

150. As a direct and proximate result of Defendant’s conduct, Patterson suffered and will continue

   to suffer damages.

      COUNT VII: FAILURE TO ACCOMMODATE UNDER R.C. § 4112.01 et seq.

151. Patterson restates each and every prior paragraph of this Complaint, as if it were fully restated

   herein.

152. Patterson requested accommodations from Defendants because of her Surgery.

153. Specifically, Patterson requested if Defendants could try to avoid scheduling her with clients,

   who would require heavy lifting.

154. Patterson’s requested accommodations were reasonable.

155. There was an accommodation available that would have been effective and would have not

   posed an undue hardship to Supporting Independence.

156. Defendants failed to engage in the interactive process of determining whether Patterson

   needed an accommodation.

157. Defendants failed to provide an accommodation.

158. Defendants violated R.C. § 4112.02 by failing to provide Patterson a reasonable

   accommodation.

159. As a direct and proximate result of Defendants’ conduct, Patterson suffered and will continue

   to suffer damages.

    COUNT VIII: FAILURE TO ACCOMMODATE UNDER 42 U.S.C. § 12101 et seq.

160. Patterson restates each and every prior paragraph of this Complaint, as if it were fully restated

   herein.



                                                 .13
   Case: 3:19-cv-00183-WHR Doc #: 1 Filed: 06/17/19 Page: 14 of 17 PAGEID #: 14



161. Patterson requested accommodations from Defendants because of her Surgery.

162. Specifically, Patterson requested if Defendants could try to avoid scheduling her with clients,

   who would require heavy lifting.

163. Patterson’s requested accommodations were reasonable.

164. There was an accommodation available that would have been effective and would have not

   posed an undue hardship to Supporting Independence.

165. Defendants failed to engage in the interactive process of determining whether Patterson

   needed an accommodation.

166. Defendants failed to provide an accommodation.

167. Defendants violated 42 U.S.C. § 12101 et seq. by failing to provide Patterson a reasonable

   accommodation.

168. As a direct and proximate result of Defendants’ conduct, Patterson suffered and will continue

   to suffer damages.

                  COUNT IX: RETALIATION UNDER R.C. § 4112.01 et seq.

169.   Patterson restates each and every prior paragraph of this Complaint, as if it were fully

   restated herein.

170.   Here, Patterson made her Sexual Harassment Complaint to Defendants.

171.   Shortly after Patterson made her Sexual Harassment Complaint, Defendants refused to

   accommodate the medical restrictions prescribed by Patterson’s doctor.

172.   Shortly after Patterson made her Sexual Harassment Complaint to Defendants, AFLAC

   indicated that Defendants had terminated Patterson’s employment, while she was out on a

   medical leave.




                                                .14
  Case: 3:19-cv-00183-WHR Doc #: 1 Filed: 06/17/19 Page: 15 of 17 PAGEID #: 15



173.   Accordingly, shortly after Patterson made her Sexual Harassment Complaints, Defendants

   terminated Patterson’s employment.

174.   Accordingly, shortly after Patterson made her Sexual Harassment Complaints against

   Taylor’s son, Defendants terminated Patterson’s employment.

175.   Defendants’ actions were retaliatory in nature based on Patterson's opposition to the

   unlawful discriminatory conduct.

176.   Pursuant to R.C. § 4112.02(I), it is an unlawful discriminatory practice “to discriminate in

   any manner against any other person because that person has opposed any unlawful

   discriminatory practice defined in this section…”.

177.   As a direct and proximate result of Defendant’s retaliatory discrimination against and

   termination of Patterson, she suffered and will continue to suffer damages.

                COUNT X: RETALIATION UNDER 42 U.S.C. § 2000e et seq.

178.   Patterson restates each and every prior paragraph of this Complaint, as if it were fully

   restated herein.

179.   Here, Patterson made her Sexual Harassment Complaint to Defendants.

180.   Shortly after Patterson made her Sexual Harassment Complaint, Defendants refused to

   accommodate the medical restrictions prescribed by Patterson’s doctor.

181.   Shortly after Patterson made her Sexual Harassment Complaint to Defendants, AFLAC

   indicated that Defendants had terminated Patterson’s employment, while she was out on a

   medical leave.

182.   Accordingly, shortly after Patterson made her Sexual Harassment Complaints, Defendants

   terminated Patterson’s employment.




                                               .15
   Case: 3:19-cv-00183-WHR Doc #: 1 Filed: 06/17/19 Page: 16 of 17 PAGEID #: 16



183.    Accordingly, shortly after Patterson made her Sexual Harassment Complaints against

   Taylor’s son, Defendants terminated Patterson’s employment.

184.    Defendants’ actions were retaliatory in nature based on Patterson's opposition to the

   unlawful discriminatory conduct.

185. Pursuant to 42 U.S.C. § 2000e-3, it is an unlawful discriminatory practice to retaliate against

   a person “because he has opposed any practice made an unlawful employment practice by this

   subchapter, or because he has made a charge, testified, assisted, or participated in any manner

   in an investigation, proceeding, or hearing under this subchapter.”

186. As a direct and proximate result of Defendant’s retaliatory discrimination against and

   termination of Patterson, she suffered and will continue to suffer damages.

                                      DEMAND FOR RELIEF

WHEREFORE, Plaintiff Stephanie Patterson respectfully requests that this Honorable Court

grant the following relief:

 (a) Issue an order requiring Defendants to retroactively restore Plaintiff to one of the positions

       to which she was entitled by virtue of her application and qualifications, and expunge her

       personnel file of all negative documentation;

 (b) An award against each Defendant of compensatory and monetary damages to compensate

       Patterson for physical injury, physical sickness, lost wages, emotional distress, and other

       consequential damages, in an amount in excess of $25,000 per claim to be proven at trial;

 (c) An award of punitive damages against each Defendant in an amount in excess of $25,000;

 (d) An award of reasonable attorneys’ fees and non-taxable costs for Patterson’s claims as

       allowable under law;

 (e) An award of the taxable costs of this action; and



                                                .16
 Case: 3:19-cv-00183-WHR Doc #: 1 Filed: 06/17/19 Page: 17 of 17 PAGEID #: 17



(f) An award of such other relief as this Court may deem necessary and proper.

                                                  Respectfully submitted,

                                                  __/s/ Matthew G. Bruce_________________
                                                  Matthew G. Bruce (0083769)
                                                  Lorenzo Washington (0096611)
                                                  Paul Filippelli (0097085)
                                                  THE SPITZ LAW FIRM, LLC
                                                  8354 Princeton Glendale Road, Suite 203
                                                  West Chester, OH 45069
                                                  Phone: (216) 291-4744 ext. 173
                                                  Fax: (216) 291-5744
                                                  Email: matthew.bruce@spitzlawfirm.com

                                                  Attorneys for Plaintiff Stephanie Patterson


                                    JURY DEMAND

 Plaintiff Stephanie Patterson demands a trial by jury by the maximum number of jurors
 permitted.


                                                  __/s/ Matthew G. Bruce________________
                                                  Matthew G. Bruce (0083769)
                                                  Lorenzo Washington (0096611)
                                                  Paul Filippelli (0097085)




                                            .17
